Citation Nr: 0918813	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including due to ionizing radiation exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headache disorder, 
including due to ionizing radiation exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for Type II diabetes 
mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral 
cataracts, including due to ionizing radiation exposure.

6.  Entitlement to service connection for a prostate 
disorder, including due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1944 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran submitted a written request in September 2005 to 
withdraw his claims for service connection for multiple 
melanoma and his petition to reopen a claim for service 
connection for an eye disorder, including due to ionizing 
radiation exposure.  38 C.F.R. § 20.204 (2008).

With respect to the claim for a prostate disorder, including 
due to ionizing radiation exposure, it appears the RO 
mistakenly initially considered this as a petition to reopen 
a previously denied claim for service connection, and 
proceeded to deny the claim for lack of new and material 
evidence.  However, there were no prior final and binding 
rating decisions specifically considering this claim for a 
prostate disorder on the merits, so no need to have new and 
material evidence to reopen this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 
20.200, 20.302, 20.1103 (2008).  Consequently, the Board is 
considering this claim on the underlying merits for service 
connection.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed April 1946 rating decision denied service 
connection for a headache disorder because there was no 
competent evidence of a then current chronic (meaning 
permanent) headache disability.  A subsequent unappealed 
February 1989 rating decision continued to deny service 
connection, including due to ionizing radiation exposure, 
because there was no evidence showing the Veteran had any 
disorder listed by VA regulations as a radiogenic disease 
that might allow him presumptive service connection for his 
headache disorder.  

2.  The additional evidence received since that February 1989 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim for a 
headache disorder.

3.  The unappealed February 1989 rating decision also denied 
service connection for a skin disorder because there was no 
evidence showing the Veteran had any disorder listed by VA 
regulations as a radiogenic disease that might allow him 
presumptive service connection for his skin disorder.  Also, 
another unappealed October 2002 rating decision denied his 
subsequent petition to reopen his claim for service 
connection, finding a lack of competent nexus evidence 
attributing any current skin disorder to his military 
service.  

4.  The additional evidence received since that October 2002 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim for a 
skin disorder.  



5.  An unappealed February 1994 rating decision denied 
service connection for diabetes mellitus and bilateral 
hearing loss because there was no evidence of complaints, 
treatment, or diagnosis of diabetes or bilateral hearing loss 
during the Veteran's military service.  Also, a subsequent 
unappealed January 2003 rating decision denied his petition 
to reopen this claim for bilateral hearing loss.  
That decision considered then recent medical evidence he had 
submitted of a current bilateral hearing loss disorder, but 
even so, found a lack of requisite competent evidence 
etiologically linking his current hearing loss to his 
military service.

6.  The additional evidence received since that February 1994 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim for diabetes 
mellitus, and does not raise a reasonable possibility of 
substantiating this claim.  

7.  The additional evidence received since that January 2003 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim for bilateral 
hearing loss, and does not raise a reasonable possibility of 
substantiating this claim.  

8.  The Veteran does not currently have a diagnosed prostate 
disorder.

9.  The Veteran participated in a "radiation-risk activity" 
during his military service, as part of the occupation of 
Nagasaki, Japan, shortly after the nuclear bombing of that 
city in World War II.  Therefore, he was exposed to ionized 
radiation.

10.  The Veteran's bilateral senile cataracts is not a 
disorder in the diseases set forth in 38 C.F.R. § 3.309(d) 
for purposes of presumptive service connection due to 
participation in a "radiation risk activity."  

11.  The Veteran's bilateral senile cataracts disorder also 
is not a listed "radiogenic disease" under 38 C.F.R. § 
3.311.  There is also no indication he has ever been 
diagnosed with posterior subcapsular cataracts, which is a 
radiogenic disease listed under 38 C.F.R. § 3.311.  

12.  There is no competent evidence attributing the Veteran's 
bilateral cataracts disorder to his military service in World 
War II.  His service treatment records (STRs) are 
unremarkable for any complaints, treatment, or diagnosis of 
any type of cataracts during his military service.  


CONCLUSIONS OF LAW

1.  The February 1989 rating decision denying service 
connection for a headache disorder is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1103 (2008).  

2.  New and material evidence has not been received since 
that February 1989 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The October 2002 rating decision denying service 
connection for a skin disorder also is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1103 (2008).  

4.  New and material evidence has not been received since 
that October 2002 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) 
(2008).

5.  The February 1994 rating decision denying service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1103 (2008).  

6.  New and material evidence has not been received since 
that February 1994 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2008).

7.  The January 2003 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1103 (2008).  

8.  New and material evidence has not been received since 
that January 2003 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) 
(2008).

9.  The Veteran does not have a prostate disorder due to 
disease or injury incurred in or aggravated by his military 
service or that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

10.  A bilateral cataracts disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2006.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the July 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claims.  However, there has been no 
reason for the RO to again go back and readjudicate the 
claims, such as in another SSOC, because the Veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007); see again Mayfield IV and Prickett, 
supra.  That is to say, the absence of another SSOC after the 
most recent July 2006 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA notice requirements in regard to 
new and material evidence claims require VA to send a 
specific notice letter to the claimant that:  (1) notifies 
him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) 
(2008), and any applicable legal precedent.  In addition, 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The February 2006 VCAA notice letter is not compliant with 
Kent since the letter failed to sufficiently explain the 
bases of the prior denials (i.e., the deficiencies in the 
evidence when the claims were previously considered).  So, in 
essence, there is a VCAA content defect that was not 
rectified by the RO.  But the Board finds that deficiencies 
due to content and timing error have been cured such that 
their not predjudicial:  (1) based on the communications sent 
to the Veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he 
reasonably understands from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Specifically, through submission of his personal 
statements, internet articles, and private treatment records, 
he clearly showed actual knowledge of the evidence required 
to reopen and substantiate the claims at issue.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to reopen and prove these 
claims.  He has not made any allegation that the defective 
notice he received will deny him procedural due process, and 
it is his obligation, not VA's, to show why the notice error 
is prejudicial as opposed to harmless.  See again Shinseki v. 
Sanders, 556 U. S. ___ (2009).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims for service 
connection for a prostate disorder and bilateral cataracts 
that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his available service treatment 
records (STRs), service personnel records (SPRs), and VA 
treatment records.  And he has personally submitted private 
treatment records.  Therefore, the Board is satisfied the RO 
has made reasonable efforts to obtain any identified medical 
records.  Significantly, he has not identified, and the 
record does not otherwise suggest, any additional existing 
evidence that is necessary for a fair adjudication of his 
claims that has not been obtained.  In addition, the Board 
finds that a VA compensation examination is not necessary to 
decide the claims as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  There is no competent evidence of a 
current prostate disorder.  And although the Veteran has a 
current diagnosis of senile cataracts, his STRs are 
unremarkable for any relevant complaints or diagnosis of any 
type of cataracts.  Moreover, there is no evidence suggesting 
his senile cataracts disability is a radiogenic disease, as 
it is not one of the listed radiogenic diseases under VA 
regulations.  There also is no evidence he has posterior 
subcapsular cataracts, which are listed by VA regulations as 
a radiogenic disease.  Instead, by all accounts, he has a 
different type of cataracts.  VA is not obligated to provide 
an examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claims for a prostate disorder, skin disorder, diabetes, 
bilateral hearing loss, or headache disorder.  Hence, there 
is no requirement to have the Veteran examined for a medical 
nexus opinion unless and until he first satisfies this 
preliminary requirement of presenting new and material 
evidence to reopen these claims.  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis-Whether New and Material Evidence Has Been 
Received to Reopen the Claims for Service Connection for 
Diabetes, Bilateral Hearing Loss; Skin and Headache 
Disorders, including due to Ionizing Radiation Exposure

The Veteran filed a petition in September 2004 to reopen his 
claims for service connection for diabetes and bilateral 
hearing loss; and skin and headache disorders, including due 
to ionizing radiation exposure, respectively.  The Veteran 
filed a petition to reopen these claims in September 2004.  
Therefore, amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the June 2005 rating decision at issue in this appeal, the 
RO determined there was no new and material evidence for the 
skin disorder, diabetes, bilateral hearing loss, and 
headache disorder and, therefore, denied the petition to 
reopen these claims.  Although the RO failed to reopen the 
underlying claims for service connection, so, too, must the 
Board make this threshold preliminary determination of 
whether there is new and material evidence - before 
proceeding further, because this preliminary determination in 
turn affects the Board's jurisdiction to adjudicate the 
underlying claim on the merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 
05-92 (March 4, 1992).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

A.  Headache Disorder, including due to Ionizing Radiation 
Exposure

With respect to the claim for headache disorder, including 
due to ionizing radiation exposure, an earlier April 1946 RO 
rating decision first considered and denied the Veteran's 
claim for service connection.  That decision denied his claim 
because of a lack of a then current diagnosed chronic 
headache disability.  Because he did not appeal that earlier 
decision, it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  
Notably, a subsequent unappealed rating decision in February 
1989 continued to deny service connection.  That decision 
found no evidence showing he had any disorder listed by VA 
regulations as a radiogenic disease, which might allow him 
presumptive service connection for his headache disorder.  
The February 1989 rating decision also went unappealed, and 
so, it too is final and binding on him based on the evidence 
then of record.  See 38 C.F.R. § 20.1103.  

The evidence of record at the time of that last February 1989 
rating decision included the Veteran's personal statements, 
VA treatment records, service treatment records (STRs), 
service separation examination, and service personnel 
records (SPRs), and the original claim for service 
connection.  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
February 1989 rating decision.  The Veteran has since 
submitted additional VA and private treatment records, as 
well as internet articles.  

But, importantly, there is still no competent medical 
evidence showing a current diagnosis of any chronic headache 
disorder, which was also previously lacking.  And without 
proof of the existence of a current disability, there can be 
no valid claim, whether by means of direct or presumptive 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the February 1989 
rating decision, they are nonetheless immaterial to the 
central issues.  Therefore, none of the additional medical 
records raises any reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  So, the evidence is not 
material, in that it does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
February 1989 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Skin Disorder, including due to Ionizing Radiation 
Exposure

Similarly, with respect to the claim for skin disorder, 
including due to ionizing radiation exposure, the February 
1989 RO rating decision first considered and denied the 
Veteran's claim for service connection.  That decision found 
no evidence showing he had any disorder listed by VA 
regulations as a radiogenic disease, which might allow him 
presumptive service connection for his skin disorder.  
Because he did not appeal that earlier decision, it is final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  Notably, a subsequent rating 
decision in October 2002 continued to deny his subsequent 
petition to reopen that claim for service connection, 
additionally finding a lack of competent nexus evidence 
attributing any skin disorder to military service.  That 
October 2002 rating decision also went unappealed, and so, 
it too is final and binding on him based on the evidence then 
of record.  See 38 C.F.R. § 20.1103 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that last 
final October 2002 rating decision.  The Veteran has since 
submitted additional VA and private treatment records, as 
well as internet articles.  

But, importantly, there is still no competent medical 
evidence etiologically linking a current skin disorder to his 
period of military service.  Also, he still does not have any 
competent evidence of a skin disorder that is listed by VA 
regulations as a radiogenic disease.  He has also submitted 
medical literature that purportedly links his skin disorder 
to in-service exposure to ionizing radiation exposure and 
DDT, but the literature does not refer to the specific facts 
in his own case.  And his current skin disorders are not 
found on the list of VA's radiogenic diseases under 38 C.F.R. 
§ 3.311, nor does he have any skin disorder (e.g., skin 
cancer) that is already listed as a radiogenic disease.  

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the October 2002 
rating decision, they are nonetheless immaterial to the 
central issues.  Therefore, none of the additional medical 
records raises any reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  So, the evidence is not 
material, in that it does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
October 2002 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

C.  Diabetes Mellitus and Bilateral Hearing Loss

With respect to diabetes mellitus and bilateral hearing loss, 
respectively, an earlier February 1994 RO rating decision 
first considered and denied the Veteran's claim for service 
connection.  Because he did not appeal that earlier decision, 
it is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).  In that decision, 
the Board denied these claims because there was no evidence 
of in-service incurrence of the disorders.  That is, there 
was no evidence of complaint, treatment, or diagnosis for 
diabetes or bilateral hearing loss during his military 
service.  Moreover, a more recent January 2003 RO rating 
decision denied his petition to reopen this claim for 
bilateral hearing loss.  The January 2003 rating decision 
also went unappealed, and so, it too is final and binding on 
him based on the evidence then of record.  That January 2003 
decision was the last final and binding decision on his claim 
for service connection for bilateral hearing loss.  
See 38 C.F.R. § 20.1103.  That January 2003 rating decision 
considered recent medical evidence he submitted of a current 
bilateral hearing loss disorder, but even so, continued to 
deny the underlying claim for service connection because of 
requisite competent evidence etiologically linking his 
current hearing loss to military service.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that last 
final February 1994 RO rating decision for diabetes mellitus, 
and since the last final January 2003 rating decision for 
bilateral hearing loss.  The Veteran has since submitted 
additional VA and private treatment records, and a copy of 
STRs, although these are duplicative of the evidence already 
on record.  

However, there is still no medical evidence submitted that 
indicates any in-service complaint, treatment, or diagnosis 
of either diabetes mellitus or bilateral hearing loss during 
service.  The Veteran has also failed to establish the 
requisite element of a nexus to military service with his 
current disorders.  He has also submitted medical literature 
that purportedly links his diabetes to in-service exposure to 
DDT, but the literature does not refer to the specific facts 
in his own case.  

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the February 1994 and 
January 2003 rating decisions, respectively, they are 
nonetheless immaterial to the central issues.  Finally, the 
Veteran contents in his May 2009 informal hearing 
presentation, that the recent evidence of a current bilateral 
hearing loss disorder is new evidence.  Significantly though, 
the RO considered evidence of a current bilateral hearing 
loss disorder in January 2003, at the last final and binding 
rating decision of record for the bilateral hearing loss 
claim.  Therefore, further evidence in that regard is 
immaterial to the central issues, mentioned above.

As such, none of the additional medical records raises any 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  So, the evidence is not material, in 
that it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
February 1994 and January 2003 decisions, respectively, 
addresses the elements of service connection that were 
missing.  Thus, there is no new and material evidence to 
reopen the claim and the petition must be denied.  See 
38 C.F.R. § 3.156.  Furthermore, in the absence of 
new and material evidence, the benefit-of-the-doubt rule does 
not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Analysis-Entitlement to Service Connection for 
Prostate Disorder and Bilateral Cataracts, including due to 
Ionizing Radiation Exposure, Respectively

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as malignant tumors, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
Veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee, 34 F.3d at 
1043.

38 C.F.R. §§ 3.309 presumptively permits service connection 
for certain cancer types for "radiation-exposed" Veterans.  A 
"radiation-exposed Veteran" is defined as a Veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).  

Diseases specific to radiation-exposed Veterans for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d) are the following: leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

On the other hand, 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a Veteran or his 
survivors prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became 
manifest after service, and it is contended that the disease 
resulted from ionizing radiation exposure, a dose assessment 
will be made.  38 C.F.R. § 3.311(a)(2).  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).  According to 38 C.F.R. § 3.311(b)(1), when 
(1) there is a determination that the Veteran was exposed to 
ionizing radiation by way of a dose assessment or other 
records; (2) that he subsequently developed a "radiogenic 
disease"; and (3) this disease became manifest within a 
certain specified period after exposure to radiation in 
service, VA will refer the claim to the Under Secretary for 
Benefits to consider the claim and request an advisory 
opinion.  However, if any of the foregoing three requirements 
have not been met, it shall not be determined that a disease 
has resulted from exposure to ionizing radiation under such 
circumstances.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2)(vii).  Section 3.311(b)(5) requires that skin 
cancer become manifest 5 years or more after exposure to 
ionizing radiation. 

Finally, and notwithstanding the above, the Federal Circuit 
Court has held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d at 1043-1044.  
Thus, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  

The Veteran seeks service connection for prostate disorder 
and bilateral cataracts, as a result of exposure to ionizing 
radiation.  Specifically, he contends he was subject to 
ionizing radiation while serving in Nagasaki, during the U.S. 
occupation of Japan after World War II.

The first and perhaps most fundamental requirement for any 
service-connection claim is proof the Veteran currently has 
the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  There is no disputing 
that the Veteran recently has cataract surgery in both eyes, 
to remove senile cataracts, as confirmed by recent private 
treatment reports by Dr. R.L., during 1999-2000.

On the other hand, there is no competent clinical findings in 
the record that confirm a current prostate disability.  
Although there are several notations in the VA treatment 
records of a self-reported history of a prostatectomy 
operation in 1990, due to prostate cancer.  However, there is 
no objective medical evidence that this operation occurred in 
1990, or that he ever had prostate cancer.  Moreover, even by 
his own reported history, his last troubles with any prostate 
disorder were nearly two decades ago.  Unfortunately, most 
fatal to this claim is that there simply is no medical 
evidence confirming the Veteran has current disability from 
any current prostate disorder.  As mentioned, proof of 
current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
the Board cannot further consider his claim for service 
connection for prostate cancer.

The Board turns its focus back to entitlement for service 
connection for bilateral cataracts.  However, upon review of 
the evidence of record, service connection is not 
presumptively warranted under 3.309(d) for bilateral 
cataracts.  In addition, application of the special 
procedures of 38 C.F.R. § 3.311 for Veterans who contend 
exposure to ionizing radiation still does not warrant service 
connection for that claim.  Finally, direct service 
connection is not warranted for bilateral cataracts by way 
in-service incurrence or aggravation.

As to service connection under 38 C.F.R. § 3.309(d), the 
Board acknowledges the Veteran may have been involved in a 
"radiation-risk activity" during military service.  That is, 
his SPRs confirm his military occupational specialty (MOS) as 
a water supply man during the occupation of Nagasaki, Japan, 
shortly after the nuclear bombing of that city.  See 38 
C.F.R. § 3.309(d)(3)(ii)(B), 3.309(d)(3)(vi).  Therefore, he 
was clearly involved in a "radiation-risk activity" per 38 
C.F.R. §§ 3.309(d)(3).  

But for purposes of presumptive service connection under 38 
C.F.R. § 3.309(d), the remaining question is whether he has 
one of the presumptive diseases listed under 38 C.F.R. § 
3.309(d)(2).  And it is this critical respect his claim 
fails.  Cataracts are not one of the diseases set forth in 38 
C.F.R. § 3.309(d).  Therefore, the Board finds that the 
application of the presumptive provisions of 38 C.F.R. § 
3.309(d) do not warrant service connection in this case.  

The Board now turns to application of 38 C.F.R. § 3.311.  
With regard to his senile cataracts disorder, this disorder 
is not listed as a  "radiogenic disease" under 38 C.F.R. § 
3.311(b)(2).  And there is no indication that he has ever 
been diagnosed with posterior subcapsular cataracts, which is 
a radiogenic disease listed under 38 C.F.R. § 
3.311(b)(2)(xvi).  Therefore service connection is not 
warranted under 38 C.F.R. § 3.311 for this disorder.  
Moreover, there are no grounds for additional development 
under 38 C.F.R. § 3.311(a)(2) for a dose assessment, as there 
is no evidence that the Veteran has ever had a radiogenic 
disease.  In fact, in response to the RO's request for a dose 
assessment from the Defense Threat Reduction Agency (DTRA), 
that agency refused, in a January 2002 statement, because 
there was no indication of a radiogenic disease.

As discussed above, although the Veteran in this case may not 
take advantage of 38 C.F.R. §§ 3.309(d) and 3.311, he may 
still establish entitlement to service connection on a direct 
basis if the evidence of record shows that his bilateral 
cataracts are directly related to service.  Combee, 34 F.3d 
at 1043-1044.  Consequently, the determinative issue is 
whether these conditions are somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  However, here, 
there is no competent evidence attributing the Veteran's 
bilateral cataracts disorder to his military service in World 
War II.  

As to direct service connection, STRs are silent as to any 
complaints, treatment, or diagnosis of any type of cataracts 
during military service.  In addition, the lapse of over half 
a century between separation and the first documented 
complaints provides highly probative evidence against this 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's 
current cataracts disability either in service or for many 
years after.  Overall, the evidence of record does not 
support his claim.  

He has also submitted medical literature linking his 
cataracts to military service, but this does not refer to the 
specific facts in his own case.  While he may well believe 
that his current cataracts are traceable back to in-service 
exposure to ionizing radiation during World War II, as a 
layman without medical expertise, he is not qualified to 
render a medical opinion concerning the cause of these 
current disorders.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  The Veteran is competent to describe symptoms he 
experiences related to his disorders, but he is not competent 
to offer a diagnosis or an opinion as to medical etiology.  
Id.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims, as it is 
here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

The claim for service connection for a prostate disorder, 
including due to ionizing radiation exposure, is denied.

The claim for service connection for bilateral cataracts, 
including due to ionizing radiation exposure, is denied.

As new and material evidence has not been received, the claim 
for service connection for a headache disorder, including due 
to ionizing radiation exposure, is not reopened.  

As new and material evidence has not been received, the claim 
for service connection for a skin disorder, including due to 
ionizing radiation exposure, is not reopened.  

As new and material evidence has not been received, the claim 
for service connection for diabetes is not reopened.  

As new and material evidence has not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


